Dismissed and Memorandum Opinion filed September 7, 2006







Dismissed
and Memorandum Opinion filed September 7, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00702-CV
____________
 
RAUL MAURICIO GUZMAN, Appellant
 
V.
 
RHINA YVONNE GUZMAN,
Appellee
 

 
On Appeal from the 312th District
Court
Harris County, Texas
Trial Court Cause No. 2005-37319
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed April 7, 2006.  On August 29, 2006, appellant
filed a motion to dismiss the appeal because the case has been settled. See
Tex. R. App. P. 42.1.  The motion
is granted.
Accordingly,
the appeal is ordered dismissed.       
PER
CURIAM
Judgment rendered and Memorandum Opinion filed
September 7, 2006.
Panel consists of Justices Fowler, Edelman and Frost.